          Case 1:20-cv-11283-ADB Document 27 Filed 07/10/20 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


PRESIDENT AND FELLOWS OF
HARVARD COLLEGE and
MASSACHUSETTS INSTITUTE OF
TECHNOLOGY,
                                                Civil Action No. 20-cv-11283-ADB
               Plaintiffs,

vs.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY, et al.,
               Defendants.


    MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF OF THE
 PRESIDENTS’ ALLIANCE ON HIGHER EDUCATION AND IMMIGRATION
REPRESENTING 180 HIGHER EDUCATION INSTITUTIONS IN SUPPORT OF
   PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER

         The Presidents’ Alliance on Higher Education and Immigration, on behalf of 180

of its member institutions, respectfully moves the Court for leave to file a

memorandum of law as amicus curiae in support of Plaintiffs’ motion for a temporary

restraining order. Plaintiffs’ motion seeks a temporary order enjoining Defendants

from enforcing Immigration and Customs Enforcement’s (ICE) July 6 directive and

from promulgating the July 6 directive as a final rule.

         Amicus Presidents’ Alliance on Higher Education and Immigration represents

the following 180 institutions of higher education:

•     Adelphi University       •   Augustana College        •   Bentley University
•     Adler University         •   Austin Community         •   Berkshire Community
•     Agnes Scott College          College District             College
•     Arizona State            •   Bates College            •   Boston Architectural
      University               •   Beloit College               College
•     Augsburg University      •   Bennington College       •   Boston University


                                            1
         Case 1:20-cv-11283-ADB Document 27 Filed 07/10/20 Page 2 of 6



•   Bowdoin College           •   California State         •   Dickinson College
•   Bryn Mawr College             University, Monterey     •   Drexel University
                                  Bay
•   Butler University                                      •   Eastern Michigan
                              •   California State             University
•   Cal State Long Beach          University,
•   California Institute of       Sacramento               •   Emerson College
    Integral Studies          •   California State         •   Foothill-De Anza
•   California Institute of       University, San              Community College
    the Arts                      Bernardino                   District
•   California Lutheran       •   California State         •   Fordham University
    University                    University, Stanislaus   •   Franklin & Marshall
•   California Polytechnic    •   Calvin University            College
    State University          •   Carleton College         •   Gettysburg College
•   California State          •   Central Washington       •   Gonzaga University
    Polytechnic                   University               •   Goucher College
    University Pomona
                              •   Chapman University       •   Greenfield
•   California State                                           Community College
    University                •   Charles R. Drew
                                  University of            •   Grinnell College
•   California State              Medicine and Science
    University Northridge                                  •   Guilford College
                              •   Christian Brothers       •   Hamilton College
•   California State              University
    University San                                         •   Harper College
    Marcos                    •   Claremont Graduate
                                                           •   Hartwick College
                                  University
•   California State                                       •   Haverford College
    University,               •   Claremont McKenna
                                  College                  •   Heidelberg University
    Bakersfield
                              •   Clark University         •   Howard Community
•   California State
                                                               College
    University, Chico         •   Colby-Sawyer College
                                                           •   Illinois Institute of
•   California State          •   College of the Holy
                                                               Technology
    University, East Bay          Cross
                                                           •   Ithaca College
•   California State          •   Colorado College
    University, Fresno                                     •   Kenyon College
                              •   Colorado State
•   California State              University System        •   Knox College
    University, Fullerton     •   Community Colleges       •   La Sierra University
•   California State              of Spokane               •   Lafayette College
    University, Los           •   Converse College         •   Lake Forest College
    Angeles
                              •   Cornell College          •   Lawrence University
                              •   Davidson College         •   Lehigh University



                                           2
         Case 1:20-cv-11283-ADB Document 27 Filed 07/10/20 Page 3 of 6



•   Lenoir-Rhyne            •   Oregon State             •   Sarah Lawrence
    University                  University                   College
•   Lewis & Clark College   •   Pace University          •   Saybrook University
•   Loma Linda              •   Pacific Lutheran         •   School of Visual Arts
    University                  University               •   Scripps College
•   Loyola Marymount        •   Pacific Oaks College     •   Seattle Pacific
    University                  & Children’s School          University
•   Loyola University       •   Palo Alto University     •   Seattle University
    Chicago                 •   Pima Community           •   Seton Hall University
•   Macalester College          College
                                                         •   Simmons University
•   Manhattan College       •   Pitzer College
                                                         •   Sonoma State
•   Manhattanville          •   Pomona College               University
    College                 •   Portland Community       •   Springfield College
•   Maryland Institute          College
    College of Art                                       •   St. Catherine
                            •   Queens University of         University
•   Mercyhurst                  Charlotte
    University                                           •   St. Edward’s
                            •   Ramapo College of            University
•   Mills College               New Jersey
                                                         •   St. John’s University
•   Minnesota State         •   Reed College                 NY
    University Moorhead     •   Regis University         •   St. Lawrence
•   Montgomery College      •   Rhode Island School of       University
•   Mount Holyoke               Design                   •   State Center
    College                 •   Rhodes College               Community College
•   MSU Denver              •   Rochester Institute of       District
•   New Mexico Institute        Technology               •   Stevens Institute of
    of Mining &             •   Roosevelt University         Technology
    Technology                                           •   TCS Education
                            •   Rose-Hulman
•   Northampton                 Institute of                 System
    Community College           Technology               •   The Chicago School of
•   Northern Essex          •   Rutgers University-          Professional
    Community College           Newark                       Psychology
•   Northern Illinois       •   San Diego State          •   The College of
    University                  University                   Wooster
•   Northern Virginia       •   San Jose State           •   The New School
    Community College           University               •   The Ohio State
•   Oakland University      •   Santa Clara                  University
•   Oberlin College             University



                                         3
         Case 1:20-cv-11283-ADB Document 27 Filed 07/10/20 Page 4 of 6



•   The University of         •   University of North        •   Virginia Wesleyan
    Oklahoma                      Texas                          University
•   Trinity University        •   University of Oregon       •   Wabash College
•   Trinity Washington        •   University of Puget        •   Wake Forest
    University                    Sound                          University
•   University of Dayton      •   University of San          •   Warren Wilson
•   University of Denver          Diego                          College
•   University of La          •   University of San          •   Washington and Lee
    Verne                         Francisco                      University
•   University of             •   University of the          •   Wayne State
    Maryland Baltimore            People                         University
•   University of Miami       •   University of the          •   Weber State
                                  Sciences in                    University
•   University of                 Philadelphia
    Michigan - Dearborn                                      •   Western Oregon
                              •   University of the              University
•   University of                 Southwest
    Michigan-Flint                                           •   Western Washington
                              •   University of Utah             University
•   University of Nevada,
    Las Vegas                 •   Utah State University      •   Wheaton College
                              •   Vassar College                 (Massachusetts)
•   University of New
    Hampshire                                                •   Whitman College



       These 180 institutions of higher education, representing a diverse array of small

and large, public and private institutions throughout the nation, are dedicated to

bettering the lives of their students and communities, including during the current

COVID-19 global pandemic. Though diverse in faith, academic mission, geography, and

size, each institution is deeply concerned with and impacted by ICE’s July 6 directive.

For months, each school has been developing meticulous plans for the 2020 academic

year that fulfill each school’s academic mission while protecting the health of students,

faculty, and staff during a global pandemic. In creating and announcing these plans,

institutions relied on ICE’s guidance that it would be flexible with in-person education

requirements while the emergency was ongoing. But ICE’s July 6 directive constitutes



                                           4
        Case 1:20-cv-11283-ADB Document 27 Filed 07/10/20 Page 5 of 6



an about-face that threatens to upend each institution’s carefully crafted plans for the

2020 academic year.

      The proposed amicus brief offers the perspective of these higher education

institutions and their international students and highlights the substantial reliance

interests that the July 6 directive upends with no regard. The brief strives to illustrate

for the Court the far-ranging and varied considerations that went into higher education

institutions’ planning and judgment on how to proceed with the 2020 academic year. As

amicus shows, the right response for the nation’s largest public university system in

California is different from the right response for a private liberal arts college in

Pennsylvania or a downtown public university with commuter students. Yet each of

these schools substantially relied on ICE’s policy granting flexibility to employ online

instruction. ICE’s abrupt policy change, without considering these serious reliance

interests or the comprehensive and complex planning processes each individual higher

education institution employs, demonstrates the arbitrary and capricious nature of the

July 6 directive.

      A proposed brief for amicus curiae is attached hereto as Exhibit 1.

Dated: July 10, 2020                       Respectfully submitted,

                                          /s/ Sarah E. Walters
Paul W. Hughes (to file pro hac vice)     Sarah E. Walters (BBO #638378)
Sarah P. Hogarth (to file pro hac vice) MCDERMOTT WILL & EMERY LLP
MCDERMOTT WILL & EMERY LLP                200 Clarendon Street, Floor 58
500 North Capitol Street NW               Boston, MA 02116-5021
Washington, DC 20001                      Tel. (617) 535-4031
Tel. (202) 756-8981                       Fax (617) 535-3800
Fax (202) 756-8087                        sewalters@mwe.com
phughes@mwe.com
shogarth@mwe.com
                              Counsel for Amicus Curiae
             Presidents’ Alliance on Higher Education and Immigration



                                            5
        Case 1:20-cv-11283-ADB Document 27 Filed 07/10/20 Page 6 of 6




                      LOCAL RULE 7.1(b) CERTIFICATION

      I hereby certify that counsel for amicus curiae has conferred with counsel for the

parties in a good faith effort to narrow or resolve the issues in this motion. Plaintiffs

consent to amicus’s request. The government takes no position on the motion for leave.

                                            /s/ Sarah E. Walters



                           CERTIFICATE OF SERVICE

      I hereby certify that on July 10, 2020, I caused the foregoing motion to be

electronically filed with the Clerk of the Court using the CM/ECF system. All

participants in the case are registered CM/ECF users and will be served by the

CM/ECF system.

                                            /s/ Sarah E. Walters




                                           6
